DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement submitted on October 05, 2020 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “3Rd Generation Partnership Project: technical Specification Group Services and System Aspects; Study on encrypted traffic detection and verification (Release 16)” 3GPP TR 23.787 V0.2.0 (Hereinafter 3GPP).

Regarding claim 1, 3GPP discloses an apparatus comprising: a transceiver that communicates with a mobile communication network; and a processor that: transmits a request to establish a Packet Data Unit (“PDU”) session with the mobile communication network (page 10, figure 6.1.2.1-1 [1. ETDF authentication]); receives a PDU session establishment response from the mobile communication network, (page 10, figure 6.1.2.1-1 [2. List of application IDs for encrypted traffic detection]); calculates encrypted traffic detection information for each application identifier in the list (page 10, figure 6.1.2.1-1 [3. Use the ETDF key to derive an AppKey for each application in the received list]); and modifies a data packet associated with a start of an encrypted data flow of a first application in the list to include encrypted traffic detection information (page 10, figure 6.1.2.1-1 [4. Transmit the packet of the encrypted data flow including the AppKey]), wherein the transceiver sends the modified data packet to the mobile communication network (page 10, figure 6.1.2.1-1 [4. Transmit the packet of the encrypted data flow including the AppKey]).
Regarding claim 2, 3GPP discloses the request to establish a PDU session comprises data indicating the apparatus is able to provide encrypted traffic detection information (page 10, step 1 [third paragraph]).
Regarding claim 3, 3GPP discloses the processor registers with the mobile communication network prior to transmitting the request to establish a PDU session, wherein registering with the mobile communication network includes transmitting data indicating the apparatus is able to provide encrypted traffic detection information (page 10, step 1 [third paragraph]).
Regarding claim 4, 3GPP discloses the data indicating the apparatus is able to provide encrypted traffic detection information comprises a device identifier of the (page 10, step 1 [third paragraph]).
Regarding claim 5, 3GPP discloses a user equipment (“UE”) encrypted traffic detection function (“ETDF”), wherein calculating the encrypted traffic detection information comprises the processor generating a signature of the UE ETDF (page 11, step 3 [first paragraph]).
Regarding claim 6, 3GPP discloses the encrypted traffic detection information comprises an application key, wherein calculating encrypted traffic detection information for each application identifier in the list comprises generating an application key for each application identifier in the list using the signature and the application identifier (page 11, step 3 [first paragraph]).
Regarding claim 7, 3GPP discloses the encrypted traffic detection information comprises an application key, wherein the PDU session establishment response includes a randomly-generated value, wherein calculating encrypted traffic detection information for each application identifier in the list comprises generating an application key for each application identifier in the list using the signature, the randomly-generated value, and the application identifier (page 11, step 3 [first paragraph]).
Regarding claim 8, 3GPP discloses the processor downloads the UE ETDF from a network ETDF in the mobile communication network prior to transmitting the request to establish a PDU session, wherein the UE ETDF is one of a plurality of ETDF instances downloaded from the network ETDF, wherein the UE ETDF has a signature that is different from the signature of all other ETDFs downloaded from the network ETDF (page 11, step 3 [first paragraph]).
Regarding claim 9, 3GPP discloses the data packet associated with a start of an encrypted data flow of a first application in the list comprises one of: a Transmission Control Protocol Synchronize (“TCP SYN”) packet with destination port ‘443,’ a Transport Layer Security protocol (“TLS”) ‘ClientHello’ packet, and a User Datagram Protocol (“UDP”) packet to port ‘80.’ (page 8 [second paragraph])
Regarding claim 10, 3GPP discloses a method comprising: transmitting a request to establish a Packet Data Unit (“PDU”) session between a remote unit and a mobile communication network (page 10, figure 6.1.2.1-1 [1. ETDF authentication]); receiving a PDU session establishment response from the mobile communication network, wherein the response includes a list of one or more application identifiers for which the remote unit is to provide encrypted traffic detection information when an application having an application identifier in the list sends encrypted traffic over the established PDU session (page 10, figure 6.1.2.1-1 [2. List of application IDs for encrypted traffic detection]); calculating encrypted traffic detection information for each application identifier in the list (page 10, figure 6.1.2.1-1 [3. Use the ETDF key to derive an AppKey for each application in the received list]); modifying a data packet associated with a start of an encrypted data flow of a first application in the list to include encrypted traffic detection information (page 10, figure 6.1.2.1-1 [4. Transmit the packet of the encrypted data flow including the AppKey]); and transmitting the modified data packet from the remote unit to the mobile communication network (page 10, figure 6.1.2.1-1 [4. Transmit the packet of the encrypted data flow including the AppKey]).
Regarding claim 35, 3GPP discloses the data indicating the apparatus is able to provide encrypted traffic detection information comprises a device identifier of the apparatus and an operating system identifier of an operating system running on the processor (page 10, step 1 [third paragraph]).
Regarding claim 11-18 and 36, see above rejection claims 2-9 and 35. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Yan et al (US Pat. Pub. No. 2018/0139223) directed toward control of unwanted network traffic.
Mahkonen et al (US Pat. Pub. No. 2017/0364794) directed toward network device to classify encrypted data traffic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LITON MIAH/Primary Examiner, Art Unit 2642